DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 4/15/21 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

Here, the apparatus is defined by (1) a block; (2) a keeper; (3) and a sealing element (none of which are required to be structurally connected to each other). 
It is noted that the phrase, “used in oligonucleotide synthesis”, employed in the preamble of claim 1 does not provide for any structural element/limitation of the claimed apparatus. The invention is directed to an apparatus not a process of use. The apparatus is not required to be used in and is not structurally defined by any process in which the apparatus may be elected to be used to perform. 
The term “machined” does not provide for any structural element of the block. It appears as if the term is directed to the process by with the block was manufactured. However, the process of manufacture does not further structurally limit the block.
It is noted that although the claims mention a commercially-available synthesis plate(s), reagents, rows, stand-offs, and wells. However, these are considered as materials or articles intended to be used with or can be worked upon by the claimed apparatus.  A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.  
It is unclear how the invention/apparatus can be defined relative to such an unclaimed plate and further unclaimed materials/articles that are never required to be present as elements of the apparatus. Even if such plate(s) was positively claimed as an element of the 
It is noted that the term “keeper” is not structurally defined in the claim(s) by any specific structures. Anything that is capable of applying pressure to a broad “plate” can be considered as a “keeper”. The block and sealing element are also relatively broad and not specifically structurally defined in the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language employed throughout the claims is vague, ambiguous, confusing, and/or directed to intended and/or use with further unclaimed articles or materials.   
As to claim 1, it is unclear what is the structural nexus, connectivity between the block, keeper, and sealing element. None of the 3 elements are structurally required to be connected to each other. Therefore, it is unclear how the structurally unconnected elements are considered to be, define a single apparatus. A group of structurally unconnected parts are simply that…parts that can possibly be connected to each other and/or used with further unclaimed structures and/or materials. Here, applicant is attempting to define the apparatus relative to the intended use of an unclaimed, broad, and structurally undefined plate that is not an element of the claimed apparatus. The apparatus is never required be used with any plate nor any other unclaimed structures or materials.
It is unclear how claims 2 and 9 further structurally limits the apparatus of claim 1 because the claims do not provide for any additional structural element of the apparatus nor any additional structure of any of the 3 prior positively claimed elements. The claims do not provide for what is structurally required of the block (what structures the block comprises) for it to be structurally capable of draining anything of a broad unclaimed plate. Furthermore, it is unclear what “individual rows” are being referenced because none of the 3 claimed positively elements of the apparatus is not recited as comprising any individual rows of anything nor is any other structure recited as comprising such. It is noted that placing the phrase “configured to…” prior to each and every possible use of an element/the apparatus with further unclaimed materials and articles does not necessarily provide for additional structural elements/limitations of the invention. It is noted that there is an exhaustive number of possible uses of the invention/apparatus as a whole and the individual positively claimed elements of the apparatus relatively to further unclaimed articles and materials. However, as noted above 
As to claim 9, one can choose to use the claimed apparatus to drain individual wells of a plate (if structurally suitable/compatible for such) as one desires. 
It is unclear how claim 3 further structurally limits the invention/apparatus because the phrase, “to seal…”, recites an intended, possible purpose of the sealing element. However, the claims do not require the sealing element to be located on, connected to, nor sealing any portion of the block (nor any other positively claimed element). It is further unclear what is meant by the phrase “formed with” because the phrase appears to be directed to what was used to form the sealing element in the manufacturing process. If applicant intends for the sealing element to be or comprise further structural elements, then the claims should clearly recite such. 
The term "substantially equal" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially equal" is not defined by the claim, the specification does not  provide a special definition of the term nor a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication as to what amount or degree of things, objects, structures, etc. can be unequal, yet be considered as “substantially equal”. What may be considered as “substantially equal” to one person may not be considered as such to another and vice versa. Furthermore, it is unclear what the term is meant to modify in the claim. A curve is a single thing/shape, so it is unclear what is being subjectively categorized as being “substantially equal”. 

It is unclear how claim 4 further structurally limits the invention because the “configured to…” clause recites a further possible use of the block relative to unclaimed, structurally undefined “stand-offs”. The “to reduce…” clause is directed to intended use and/or what is intended result from such possible use with the unclaimed plate. There is no requirement for the block to ever be joined to any structurally, undefined “stand-offs” nor any other structure. Furthermore, there is no indication as to even if one were to choose to join the block to standoffs, how this would produce the recited intend results relative to a further unclaimed, structurally undefined plate that is not required to ever be present nor broadly “aligned” with anything so as to determine if any “misalignment” of the plate relative to anything is reduced or eliminated relative to anything. 
It is unclear how claim 5 further structurally limits the invention because the claim is directed to a process step of the keeper applying pressure on an unclaimed plate. The claims are directed to an apparatus not a process use. There is no requirement for the keeper to apply pressure on anything including the unclaimed, undefined commercially-available synthesis plate. See remarks above.
It is unclear how claim 6 further structurally defines the invention because the configured to clause is directed to intended/possible use of the sealing element relative to the unclaimed plate. Furthermore, it unclear what is structurally required of a seal for it to be considered as “universal” because it is not defined in the claims and specification.
As to claim 7, it unclear how it can be required that the gasket be located between the keeper and unclaimed plate. The plate is not an element of the claimed apparatus. See remarks above. Therefore, one cannot require the gasket to be between the keeper and unclaimed plate. Furthermore, it is noted that the term, “between” does not require the gasket to be in contact with nor connected to anything. 
It is unclear how claim 8 further structurally limits the invention because the claim does not provide for any additional structure of the apparatus nor structurally limit any of the prior 3 positively claimed elements. The claim is directed to an overall possible use of the entire invention, apparatus relative to some unclaimed, structurally undefined plates. It is unclear what is structurally meant by “simultaneously accept”. It is presumed that applicant is intending to refer to an ability of the entire apparatus (at no specific locations) being able to have a plurality of plates located in/on the apparatus. It is noted that whether or not such is possible would not only depend on the properties/dimensions of the apparatus, but also that of the unspecified plates. The apparatus will not be capable of such with any and every arbitrary plates. It is possible for a plate to have dimensions such that none or only one of such plate can be “accepted” by the apparatus. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the equal, double barrel domed-curve (claim 3); grease (claim 7); and a plurality of plates simultaneously accepted by the apparatus (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Shimizu, US 2006/0153742.
Shimizu discloses an apparatus that in one embodiment includes a lid 43 (keeper) is secured on (applies pressure to) an upper surface of the fastener block 42 (a plate/block); a flow channel device 41 (block configured can provided drainage from holes 42b of wells of block/plate 42) by keeping a lower face of the flow channel device 41 pressed on an upper face of the prism 14; and double sided adhesive tape 44 (sealing element/gasket) attaches the lid 43 to an upper surface of the fastener block 42. (See figure 2 and description thereof). 
As to claim 4, the fastening portions 42a (stand-offs) can be employed to be joined to block 41 to reduce or eliminate “misalignment” of the plate.
As to claim 6, the sealing element 44 provides for a universal seal.
As to claim 8, the device is structurally capable of simultaneously receiving a plurality of plates. 
As to claim 9, the device is structurally capable of being employed in a manner to drain wells individually.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, US 2006/0153742.
Shimizu does not specify that the sealing element 44 is formed with a substantially equal, double-barreled dome-curve (structurally undefined in the claim; see prior remarks above) nor that the sealing element/gasket comprises a fluorocarbon-ether polymer grease. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Here, it would have been within the common sense, predictability, routine skill/knowledge and obvious to one ordinary skill in the art to recognize that the sealing element may manufactured to include various shapes or curvatures, including that as claimed to be complimentary to the shape of further structures to which the sealing element 44 is attached to and/or providing a seal between; including a domed-curve. 
It would have been an obvious matter of design choice to provide for such a shape, since such a modification would have involved a mere change in the size/shape of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 
Furthermore, as to the sealing element/gasket comprising a fluorocarbon ether polymer grease, it would have been within the common sense, predictability, routine skill/knowledge .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fawcett discloses a device that can be employed for draining and Caporiccio discloses fluorocarbon greases/lubricants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798